DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 2-5, drawn to arrangements of storage/splice device(s) and/or adapter(s) and/or splice slots.
	Group III, claim(s) 9-13, drawn to the cable containment wall includes: a main outer wall arranged at a distal side of the fiber optic telecommunications tray; a first entrance outer wall arranged at a first cable entrance side of the fiber optic telecommunications tray and connected to the main outer wall; and a second entrance outer wall arranged at a second cable entrance side of the fiber optic telecommunications tray and connected to the main outer wall, the second cable entrance side being opposite to the first cable entrance side, wherein the first entrance outer wall has a height lower than a height of the main outer wall, and the second entrance outer wall has a height lower than the height of the main outer wall.
	Group IV, claim(s) 14-20, drawn to a fiber funneling structure defining a fiber passage thereunder to retain a fiber that routes through the fiber passage in the cable management space, .
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, III-IV lack unity of invention because even though the inventions of these groups require the technical feature of a fiber optic telecommunications tray comprising: a base plate; a cable containment wall (structure) extending from the base plate and defining a cable management space on the base plate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Loeffelholz et al. (US 20160161693; “Loeffelholz”).  Loeffelholz teaches (e.g., figs. 5-7) a fiber optic telecommunications tray 140 comprising: a base plate 144; a cable containment wall (structure) extending from the base plate and defining a cable management space on the base plate 144 (e.g., figs. 5-7).
Furthermore, Loeffelholz discloses a fiber storage device arranged in the cable management space and configured to route and store fibers as recited in independent claim 1, and a fiber termination device (168) arranged in the cable management space and configured to hold connectorized ends of the fibers (e.g., ¶ 0063) as recited in independent claim 1.
The subject-matter of claim 1 therefore differs from this known fiber optic telecommunications tray in that it further comprises a fiber splice device arranged in the cable management space and configured to hold spliced fibers.

The solution proposed in claim 1 of the present application cannot be considered as inventive for the following reasons:
Clatanoff et al. (US 20150346449; “Clatanoff”) discloses (see Fig 2) a fiber optic telecommunications tray comprising a fiber splice device (214) arranged in a cable management space and configured to hold spliced fibers as at least implicitly providing the same advantages as described in the application. Bludau et al. (US 20060067636; “Bludau”) discloses (see Fig 4) a fiber optic telecommunications tray comprising a fiber splice device (470) arranged in a cable management space and configured to hold spliced fibers as at least implicitly providing the same advantages as described in the application.
A skilled person, starting from Loeffelholz and facing the objective technical problem identified above would consider it straightforward to incorporate the teachings of either Clatanoff or Bludau into the Loeffelholz device, thereby solving the problem posed by the combination of features recited in claim 1.
The above indicates that claim 1 does not contain special technical features (TFs) with respect to each respective groups I, III-IV [and thus current claim 1 will be examined regardless of which one of groups I, III-IV from above is elected].

Response to Arguments
Applicant has changed the scope of formerly independent claims 9 and 14 by making each of these aforesaid claims dependent on independent claim 1.  Therefore, a restriction requirement to take into account the amendments to claim 9 and 14 is provided above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874